Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1-32 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a method for a method of user equipment (UE) for beam management in a wireless communication system comprising receiving, from a base station (BS), at least two  groups of Tx beams transmitted through reference signals from different antenna panels; receiving, from the BS,  reporting  including information of the selected, based on measurement,  Tx beams and the selected same Rx beam set corresponding to the Rx beam thereby providing high-performance, scalability with respect to the number and geometry of transmit antennas, and a flexible CSI feedback (e.g., reporting) framework and structure for LTE enhancements.

The Applicants independent claim 1 recites, inter alia a method for operating a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station (BS), configuration information regarding a channel state information (CSI) reporting, the configuration information configuring the UE to transmit report information for at least two transmit beams that are associated with a same receive beam of the UE; and
transmitting, to the BS, the report information based on the configuration information, the report information comprising first information for indicating a first of the 
wherein a receive beam of the UE is usable for receiving a first signal based on the first transmit beam and a second signal based on the second transmit beam.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 

The prior art Jung et al. [US 20140198681 A1]  discloses in para [0140] According to another embodiment of the present disclosure, the mobile station may report the signal measurement results for the transmission/reception beams belonging to the respective transmission/reception beam groups through different communication means according to beam forming characteristics, beam forming capability of a transmitter and a receiver, importance of information on the corresponding transmission/reception beam in a scheduling operation of the transmitter, and the like.
The prior art Li et al. [US 20130286960 ]  discloses in para, [0138] Fig. 1, if BS 102 has the capability to send concurrent TX beams  (e.g., BS 102 has multiple RF chains), BS 102 configures how UE 116 should perform the measurement and report the measurement, based on its capability of concurrent TX beams. BS 102 also can configure how UE 116 should perform the measurement and report the measurement based on the capability of MS's RX beams if known by BS 102.
However the combination of prior arts does not discloses for independent claim 1 
receiving, from a base station (BS), configuration information regarding a channel state information (CSI) reporting, the configuration information configuring the UE to transmit report information for at least two transmit beams that are associated with a same receive beam of the UE; and
	Therefore, independent claim 1 is allowed for these above reasons. The respective dependent claims of independent claim 1 are also allowed. 
Independent claims 9, 17 and 25 along with their respective dependent claims are also allowed for the same reasons above.
Conclusion

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. [US 20150382205 A1] Method and apparatus for vertical beamforming 
Jeong et al. [US 20140148182] Method and apparatus for allocating interference cancellation code for inter-base station coordinated communication in radio communication system  
Kakishima et al. [US 20140177607 A1] Base station, user equipment and radio communication network
Li et al. [US 20130237218 A1] Method and apparatus for cell scanning in system with large number of antennas

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413